DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-21 in the reply filed on 8/23/2022 is acknowledged.
Information Disclosure Statement
	References in the Information Disclosure Statement filed 5/13/2020 that are struck out are not considered as they were not provided in the application and as a result were not considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 510 580 610 630 740 810 and 840.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Claim Objections
Claims 5, 15, and 18 objected to because of the following informalities:  the claims specify that a medical instrument is “adapted to” be introduced into the body, but the claims do not set forth the manner of adaptations required. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-10, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilboa in view of Cammilli (US Patent No 5545204 A).
Regarding claim 5, Gilboa teaches a position sensing system (A method, and system for determining the position, and optionally, the orientation of a work piece such as a catheter within a cavity of an opaque body such as a patient. [abst]), comprising
a first localization field generator, a second localization field generator (an electromagnetic field generated by a set 415 of antennas. Sensor 410 and antennas 415 are controlled by an electromagnetic locator system 400 (col. 7 lines 1-3))
an antenna reference instrument (300), the distal portion of the antenna reference instrument including a first localization sensor (310) compatible with the first field generator (415) and a second localization sensor (310) compatible with the second localization field generator (415) (A reference catheter 300 also is inserted into cavity 100. Rigidly attached to catheter 300 are at least three reference transducers 310, and also an electromagnetic sensor 410, similar to receiver 14, that senses the three components of an electromagnetic field generated by a set 415 of antennas. Sensor 410 and antennas 415 are controlled by an electromagnetic locator system 400 of the type taught in PCT IL99/00371, as described above: antennas 415 are similar to transmitters 24 and 24' described above, and locator system 400 includes hardware that is functionally equivalent to driving circuitry 32, reception circuitry 34 and controller/processor 36 discussed above. (col. 6 line 65 - col. 7 line 8))
a roving instrument (200) adapted to be introduced into a thorax cavity of the subject, the roving instrument including a third localization sensor (210) compatible with the second field generator (A catheter 200 is inserted in a cavity 100 of a patient 98…a catheter transducer 210 is integrated into tip 202 of catheter 200 (col. 6 lines 57-65))
a control unit (400, 500) configured to: 
with the distal portion of the antenna reference instrument located within the living coronary sinus, determine position coordinates of the antenna reference instrument based on a signal from the first field generator sensed by the first localization sensor when the first localization sensor is disposed within the coronary sinus (nonelectromagnetic localization system 500 is an ultrasonic localization system similar to the one described by Smith et al. Transducer 210 is an ultrasonic transmitter and transducers 310 are ultrasonic receivers which preferably all have the same resonance frequency. Reference transducers 310 should not be collinear, so that reference transducers 310 define a plane that, along with the normal to the plane, define an orthogonal secondary coordinate system. Because sensor 410 is rigidly attached to catheter 300, sensor 410 and electromagnetic locator system 400 can be used to determine the position and orientation of the secondary coordinate system relative to the primary coordinate system. Using localization system 500, the distances from transducer 210 to transducers 310 are measured. The location of transducer 210 in the secondary coordinate system is determined by triangulation, and this location is transformed to an equivalent location in the primary coordinate system (col. 7 lines 18-34); Locator system 400 is operative to measure the location and orientation of sensor 410, and so of catheter 300, relative to the external primary orthogonal coordinate system. (col. 7, lines 10-12))
with the distal portion of the antenna reference instrument located within the living coronary sinus, measure a difference between the second localization sensor and the third localization sensor (Using localization system 500, the distances from transducer 210 to transducers 310 are measured (col. 7 lines 29-31))
and with the distal portion of the antenna reference instrument located within the living coronary sinus, calibrate the measured difference using the determined position coordinates of the antenna reference instrument to determine position coordinates of the roving instrument (For calibration, the catheter is provided with a calibration transducer, having a fixed spatial relationship to the secondary field transducers, that also interacts with the primary field. Simultaneous measurements of the catheter position with respect to the body, using the primary transducers and the calibration transducer, provides a transformation from secondary coordinates to body coordinates. During the calibration, the body coordinates coincide with the secondary coordinates. Subsequently, field measurements made using the primary transducers provide transformations from body coordinates to primary coordinates, and the two transformations are combined to provide the position and the orientation of the catheter in primary coordinates. (col. 6 lines 17-31)).

    PNG
    media_image1.png
    504
    719
    media_image1.png
    Greyscale

Gilboa fails to teach a distal portion of the antenna reference instrument adapted to be introduced minimally invasively into a living coronary sinus of a beating heart of a subject and  the distal portion of the antenna reference instrument having an adjustable deflection when located within the living coronary sinus. 
However, Cammilli teaches an electrocatheter for sequential cardiostimulation, comprising one or more atrial electrodes and one or more ventricular electrodes connectable to a dual chamber pacemaker via respective interface connectors, said electrocatheter being suitably shaped to allow the insertion thereof into the coronary sinus [abst] and the segment 15 carrying the ventricular electrode(s) 16 shall…be very flexible so as to allow for its introduction into the great cardiac vein by following the curve thereof around the atrioventricular sulcus and not obstructing the same vein with its bulk (col. 1 lines 61-64).
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter for placement inside the coronary sinus and further design the catheter to be flexible in order to deflect to the shape of the cardiac vasculature.
Regarding claim 6, Gilboa fails to teach wherein the antenna reference instrument includes a catheter system designed for placement in and cannulation of the coronary sinus.
However, Cammilli teaches an electrocatheter for sequential cardiostimulation, comprising one or more atrial electrodes and one or more ventricular electrodes connectable to a dual chamber pacemaker via respective interface connectors, said electrocatheter being suitably shaped to allow the insertion thereof into the coronary sinus [abst]
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter for placement inside the coronary sinus rather than a generic cavity in order to specifically perform analysis on the heart.
Regarding claim 7, Gilboa fails to teach wherein the catheter system has a usable length of 65-110 centimeters, a thickness of 5-7 French, and an adjustable deflection of 0-180 degrees, and wherein the catheter system includes 2-20 electrodes for sensing electrocardiograms and an integrated electromagnetic sensor that includes a metallic coil.
However, Cammilli teaches The segment 15 carrying the ventricular electrode(s) 16 shall have a diameter not higher than 5 Fr. (1.7 mm) or 6 Fr. (2 mm), and be very flexible so as to allow for its introduction into the great cardiac vein by following the curve thereof around the atrioventricular sulcus and not obstructing the same vein with its bulk. (col. 1 lines 61-64); The section 12 of the electrocatheter exhibits a preformed curve 13 located at a distance of 15 to 25 mm from the atrial proximal electrode, so that the angle 17 of FIG. 3 will be in the range of 50.degree. to 90.degree., with a preferable, not binding, value of about 60.degree. (col. 2 lines 45-49); two atrial electrodes (col. 2 line 21); and electrodes are located close to the distal end of the catheter to allow the ventricular stimulation and sensing, and wherein the atrial electrodes are suitably spaced from the ventricular ones and disposed upstream thereof to permit the atrial stimulation and sensing. [abst].
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design a catheter with the specified dimensions in order to comfortably fit in the coronary sinus.
Gilboa in view of Cammilli fails to teach wherein the catheter system has a usable length of 65-110 centimeters. However, Cammilli teaches the electrocatheter shall have a useful length like that of the usual endocavitary catheters for permanent stimulation: for example (not binding) a length in the range of 58 to 62 cm. (col. 2 lines 58-61). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter or lead system as taught by Gilboa in view of Cammilli to have a usable length of 65-110cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ, see MPEP 2144.05).
Regarding claim 8, Gilboa fails to teach wherein the antenna reference instrument includes at least one of a pacemaker or an implantable cardioverter defibrillator ("ICD") lead system designed for placement in and cannulation of the coronary sinus.
However, Cammilli teaches Predisposed in the proximal part of the catheter are connecting plugs compatible with the selected pacemaker. The not-binding example of FIG. 2 refers to the most widely spread solution, that is, the one in which two IS-1-type bipolar or monopolar plugs are provided according to the solution adopted for the atrial and ventricular electrodes. However, all the combinations and configurations as required for the used pacemaker may also be implemented. (col. 2 line 62).
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a pacemaker on the implanted instrument for the purposes of pacemaking.
Regarding claim 9, Gilboa fails to teach wherein at least one of the pacemaker or the ICD lead system has a usable length of 65- 110 centimeters, a thickness of 5-7 French, and one of a fixed or an adjustable deflection of 0-180 degrees, and wherein at least one of the pacemaker and the ICD lead system includes 2-20 electrodes for sensing electrocardiograms and an integrated electromagnetic sensor that includes a metallic coil.
However, Cammilli teaches The segment 15 carrying the ventricular electrode(s) 16 shall have a diameter not higher than 5 Fr. (1.7 mm) or 6 Fr. (2 mm), and be very flexible so as to allow for its introduction into the great cardiac vein by following the curve thereof around the atrioventricular sulcus and not obstructing the same vein with its bulk. (col. 1 lines 61-64); The section 12 of the electrocatheter exhibits a preformed curve 13 located at a distance of 15 to 25 mm from the atrial proximal electrode, so that the angle 17 of FIG. 3 will be in the range of 50.degree. to 90.degree., with a preferable, not binding, value of about 60.degree. (col. 2 lines 45-49); two atrial electrodes (col. 2 line 21); and electrodes are located close to the distal end of the catheter to allow the ventricular stimulation and sensing, and wherein the atrial electrodes are suitably spaced from the ventricular ones and disposed upstream thereof to permit the atrial stimulation and sensing. [abst].
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design a catheter with the specified dimensions in order to comfortably fit in the coronary sinus.
Gilboa in view of Cammilli fails to teach wherein the catheter system has a usable length of 65-110 centimeters. However, Cammilli teaches the electrocatheter shall have a useful length like that of the usual endocavitary catheters for permanent stimulation: for example (not binding) a length in the range of 58 to 62 cm. (col. 2 lines 58-61). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter or lead system as taught by Gilboa in view of Cammilli to have a usable length of 65-110cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ, see MPEP 2144.05).
Regarding claim 10, Gilboa teaches wherein the control unit is configured to, with the distal portion of the antenna reference instrument located within the living coronary sinus, determine additional position coordinates of the antenna reference instrument based on electrical-potential sensed by the antenna reference instrument to provide redundant tracking of the antenna reference instrument (the systems of both preferred embodiments are calibrated before being used to measure the location of tip 202. FIG. 4 illustrates the calibration procedure. Catheter 200 is replaced with a calibration catheter 700 that includes, in addition to transducer 210, an electromagnetic sensor 710 that is operationally connected to electromagnetic locator system 400. The displacement between sensor 710 and transducer 210 along catheter 700 is known, so the measurements taken with sensor 710 provide the location of transducer 210 in the primary coordinate system. For redundancy, the tip of catheter 700 is moved among several locations in cavity 100, and the locations of transducers 210 and 310 are measured using both electromagnetic locator system 400 and nonelectromagnetic localization system 500. These measurements provide enough information to determine a transformation from the secondary coordinate system to the primary coordinate system (col. 8 lines 3-19)).
Regarding claim 18, Gilboa teaches a position sensing system (A method, and system for determining the position, and optionally, the orientation of a work piece such as a catheter within a cavity of an opaque body such as a patient. [abst]), comprising:
a first localization field generator, a second localization field generator (an electromagnetic field generated by a set 415 of antennas. Sensor 410 and antennas 415 are controlled by an electromagnetic locator system 400 (col. 7 lines 1-3))
an antenna reference instrument (300), the distal portion of the antenna reference instrument including a first sensor (310) compatible with the first field generator (415) and a second sensor (310) compatible with the second field generator (415) (A reference catheter 300 also is inserted into cavity 100. Rigidly attached to catheter 300 are at least three reference transducers 310, and also an electromagnetic sensor 410, similar to receiver 14, that senses the three components of an electromagnetic field generated by a set 415 of antennas. Sensor 410 and antennas 415 are controlled by an electromagnetic locator system 400 of the type taught in PCT IL99/00371, as described above: antennas 415 are similar to transmitters 24 and 24' described above, and locator system 400 includes hardware that is functionally equivalent to driving circuitry 32, reception circuitry 34 and controller/processor 36 discussed above. (col. 6 line 65 - col. 7 line 8))
at least one medical instrument (200) adapted to be introduced into the thorax cavity of the subject, the at least one medical instrument including a third sensor (210) compatible with the second field generator (A catheter 200 is inserted in a cavity 100 of a patient 98…a catheter transducer 210 is integrated into tip 202 of catheter 200 (col. 6 lines 57-65))
a computerized control system (400, 500) configured to: with the distal portion of the antenna reference instrument disposed within the living coronary sinus, determine first position coordinates of the antenna reference instrument based on a signal from the first field generator sensed by the first sensor when the first sensor is disposed within the living coronary sinus, with the distal portion of the antenna reference instrument disposed within the living coronary sinus, determine second position coordinates of the antenna reference instrument based on signals sensed by the second sensor of the antenna reference instrument when the second sensor of the antenna reference instrument is disposed within the living coronary sinus (nonelectromagnetic localization system 500 is an ultrasonic localization system similar to the one described by Smith et al. Transducer 210 is an ultrasonic transmitter and transducers 310 are ultrasonic receivers which preferably all have the same resonance frequency. Reference transducers 310 should not be collinear, so that reference transducers 310 define a plane that, along with the normal to the plane, define an orthogonal secondary coordinate system. Because sensor 410 is rigidly attached to catheter 300, sensor 410 and electromagnetic locator system 400 can be used to determine the position and orientation of the secondary coordinate system relative to the primary coordinate system. Using localization system 500, the distances from transducer 210 to transducers 310 are measured. The location of transducer 210 in the secondary coordinate system is determined by triangulation, and this location is transformed to an equivalent location in the primary coordinate system (col. 7 lines 18-34); Locator system 400 is operative to measure the location and orientation of sensor 410, and so of catheter 300, relative to the external primary orthogonal coordinate system. (col. 7, lines 10-12))
with the distal portion of the antenna reference instrument disposed within the living coronary sinus, measure a difference between the second sensor and the third sensor and with the distal portion of the antenna reference instrument disposed within the living coronary sinus, calculate the position of the medical instrument based on the measured difference and the first position coordinates (For calibration, the catheter is provided with a calibration transducer, having a fixed spatial relationship to the secondary field transducers, that also interacts with the primary field. Simultaneous measurements of the catheter position with respect to the body, using the primary transducers and the calibration transducer, provides a transformation from secondary coordinates to body coordinates. During the calibration, the body coordinates coincide with the secondary coordinates. Subsequently, field measurements made using the primary transducers provide transformations from body coordinates to primary coordinates, and the two transformations are combined to provide the position and the orientation of the catheter in primary coordinates. (col. 6 lines 17-31)).
Gilboa fails to teach a distal portion of the antenna reference instrument adapted to be introduced minimally invasively into a living coronary sinus of a living heart of a subject and the distal portion of the antenna reference instrument having an adjustable deflection such that the first sensor and the second sensor are deflectable relative to each other.
However, Cammilli teaches an electrocatheter for sequential cardiostimulation, comprising one or more atrial electrodes and one or more ventricular electrodes connectable to a dual chamber pacemaker via respective interface connectors, said electrocatheter being suitably shaped to allow the insertion thereof into the coronary sinus [abst] and the segment 15 carrying the ventricular electrode(s) 16 shall…be very flexible so as to allow for its introduction into the great cardiac vein by following the curve thereof around the atrioventricular sulcus and not obstructing the same vein with its bulk (col. 1 lines 61-64).
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter for placement inside the coronary sinus and further design the catheter to be flexible in order to deflect to the shape of the cardiac vasculature.
Regarding claim 20, Gilboa fails to teach wherein the antenna reference instrument includes a pacemaker.
However, Cammilli teaches Predisposed in the proximal part of the catheter are connecting plugs compatible with the selected pacemaker. The not-binding example of FIG. 2 refers to the most widely spread solution, that is, the one in which two IS-1-type bipolar or monopolar plugs are provided according to the solution adopted for the atrial and ventricular electrodes. However, all the combinations and configurations as required for the used pacemaker may also be implemented. (col. 2 line 62).
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a pacemaker on the implanted instrument for the purposes of pacemaking.
Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilboa in view of Cammilli as applied to claim 5 above and in further view of Markowitz (US Patent No 20090264748 A1).
Regarding claim 11, Gilboa teaches a monitor connected to the control unit, wherein the control unit is configured to display, on the monitor and with the distal portion of the antenna reference instrument located within the living coronary sinus, a dynamic image of the heart corresponding to the heart's phase using the stored multiple images of the heart and display, on the monitor, a dynamic image of the at least one roving instrument showing the location of the at least one roving instrument with respect to the heart using the determined position coordinates of the at least one roving instrument (By determining the position and orientation of probe 10 relative to the coordinate system defined by transmitter 24, controller/processor 36 determines the position and orientation of probe 10 relative to each acquired 2D image. Alternatively, the electromagnetic signals are transmitted by transmitter 24', and controller/processor 36 determines the position and orientation of probe 10 relative to the 2D images by determining the positions and orientations of receivers 14 and 114 relative to transmitter 24'. Controller/processor 36 synthesizes a combined image that includes both the 3D image of the patient acquired by fluoroscope 80 and an icon representing probe 10 positioned and oriented with respect to the 3D image of the patient in the same way as probe 10 is positioned and oriented with respect to the interior of the patient. Controller/processor 36 then displays this combined image on a monitor 92. (col. 1 line 66 - col. 2 line 14)).
Gilboa in view of Cammilli fails to teach store multiple images of the heart from systole through diastole in a memory.
However, Markowitz teaches first map data point can be determined to be within a filling (e.g. diastole) portion of the right ventricle cycle. A second map data point can be classified to be within an emptying (e.g. systole) portion of the right ventricle cardiac cycle; [0346] The motion can be generated by display successive images of map data that are classified as successive parts of a respective cycle or multiple cycles...the image on the display 54 need not be a static image that relates only to an average of maximum distance within the heart 80, but can be a moving image based on a successive display of multiple renderings of the map data classified from the patient 26 [0340].
Gilboa and Markowitz are considered analogous because both involve the use of endoscopic devices that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure a control unit to perform all of the functions disclosed in Gilboa as well as the additional function of imaging the heart during systole and diastole in order to view the heart actively going through the heart cycle.
Regarding claim 13, Gilboa in view of Cammilli fails to teach wherein the control unit is configured to: communicate via an application programming interface with a device, the device including at least one of an RF generator, an ultrasound imaging device, an esophageal temperature probe, or an electrocardiogram recording device; retrieve information from the device; and store the information in a memory.
However, Markowitz teaches The controller 34 can control the imaging device 28 and can store images generated with the imaging device 28 or transmit data or receive instructions via a data transmission line 36 to or from a processor and/or memory, such as one that may be included in a workstation 38. While the optional imaging device 28 illustrated here is a fluoroscopic c-arm other imaging devices, such as CT, MRI, ultrasound, etc., can also be employed. Moreover, it will be understood that the communication line 36 can be any appropriate communication line such as a wired communication line, a wireless communication system, or any other data transfer mechanism [0070].
Gilboa and Markowitz are considered analogous because both involve the use of endoscopic devices that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the device to communicate with an ultrasound imager and include a memory function that can store and retrieve information the imager creates.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilboa in view of Cammilli as applied to claim 5 above and in further view of Jung (US Patent No 20090027403 A1).
Regarding claim 12, Gilboa in view of Cammilli fails to teach wherein the control unit includes: at least one central processing unit, and at least two graphical processing units wherein the at least two graphical processing units are on separate graphics cards, and the control unit is configured to parallel process mathematical computations on the at least one central processing unit and the at least two graphical processing units.
However, Jung teaches a graphic data processing apparatus, which comprises a dual core CPU; a GPU for processing graphic data [0010] and Further, if the GPU and the CPU are allowed to process graphic data in parallel, the performance of two graphics cards is improved and thus, the cost and volume reduction can be made [0066].
Gilboa and Jung are considered analogous because both involve an image processing function. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include multiple processing units, one CPU to control the entire system and two GPUs on separate cards to enable parallel processing and improve computation speed.
Claims 14-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilboa in view of Cammilli and in further view of Hauck (US Patent No 20080161681 A1).
Regarding claim 14, Gilboa in view of Cammilli fails to teach wherein the control unit is configured to: determine movement of the antenna reference instrument outside of a predetermined threshold to a new location when the distal portion of the antenna reference instrument is located within the living coronary sinus; determine position coordinates of the antenna reference instrument at the new location based on sensing a signal from the first localization field generator using the first localization sensor when the first localization sensor is located within the living coronary sinus; with the distal portion of the antenna reference instrument located within the living coronary sinus, measure a difference between the second localization sensor of the antenna reference instrument at the new location and the third localization sensor of the roving instrument; with the distal portion of the antenna reference instrument located within the living coronary sinus, calibrate the measured difference using the determined position coordinates of the antenna reference instrument at the new location to determine position coordinates of the roving instrument; and with the distal portion of the antenna reference instrument located within the living coronary sinus, apply the calibrated measured difference to previously recorded position coordinates of the roving instrument.
However, Hauck teaches [0039] Thus, the navigational reference may be coupled to a circuit in order to generate an output signal, which may be monitored for an increase above a threshold indicative of the navigational reference having dislodged from the initial reference location. For example, the velocity of the navigational reference may be monitored, and, if the velocity of the navigational reference exceeds a preset threshold, one may conclude that the navigational reference has dislodged from the initial reference location; if the navigational reference remains stationary, its velocity is nominally zero. Similarly, an acceleration vector could be monitored, and again, any change that is above a threshold (near zero) would be indicative of movement. It should be understood that the threshold may also be implemented as a minimum acceptable value rather than a maximum acceptable value, such that dislodgment may be detected unless the monitored output signal is greater than the minimum acceptable value threshold; [0012] The method includes the steps of: securing a navigational reference at an initial reference location within a patient's body; defining the initial reference location as a reference point for a coordinate system for locating positions of points in space; providing a moving electrode within the patient's body; determining a location of the moving electrode and providing location information data for the moving electrode, the location information data comprising position information that defines the location of the moving electrode in the coordinate system that uses the initial reference location as its reference point; monitoring for a dislodgement of the navigational reference from the initial reference location; and generating a signal indicating that the navigational reference has dislodged from the initial reference location; [0015] the moving electrode and the navigational reference include respective first and second measurement electrodes to measure electrophysiology information, and the output of the first measurement electrode may be adjusted by compensating for at least one signal that is common to each of the first and second measurement electrodes when electrophysiology measurements are taken simultaneously with the first and second measurement electrodes; [0033] The measured voltages may be used to determine the location in three-dimensional space of the electrodes inside the heart, such as the roving electrode 17, relative to a reference location, such as reference electrode 31. That is, the voltages measured at reference electrode 31 may be used to define the origin of a coordinate system, while the voltages measured at roving electrode 17 may be used to express the location of roving electrode 17 relative to the origin; and [0037] The initial reference location is defined as a reference point (e.g., the origin) of a coordinate system that may be used to locate points in space. As it moves within heart 10, the location of roving electrode 17 (block 110) may be measured relative to the coordinate system having the initial reference location as its origin (block 120), thereby outputting position information that defines the location of roving electrode 17 in the coordinate system that uses the initial reference location as its reference point.
Gilboa and Hauck are considered analogous because both disclose methods of localizing medical instruments in a subject during a procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect movement of said medical instruments in order to determine if they have moved from their original position, and if so to perform a calibration procedure in order to determine the new position the instruments have shifted to.
Regarding claim 15, Gilboa teaches a position sensing system (A method, and system for determining the position, and optionally, the orientation of a work piece such as a catheter within a cavity of an opaque body such as a patient. [abst]), comprising
a first localization field generator, a second localization field generator (an electromagnetic field generated by a set 415 of antennas. Sensor 410 and antennas 415 are controlled by an electromagnetic locator system 400 (col. 7 lines 1-3))
an antenna reference instrument (300), the distal portion of the antenna reference instrument including a first sensor compatible with the first field generator and a second sensor compatible with the second field generator (A reference catheter 300 also is inserted into cavity 100. Rigidly attached to catheter 300 are at least three reference transducers 310, and also an electromagnetic sensor 410, similar to receiver 14, that senses the three components of an electromagnetic field generated by a set 415 of antennas. Sensor 410 and antennas 415 are controlled by an electromagnetic locator system 400 of the type taught in PCT IL99/00371, as described above: antennas 415 are similar to transmitters 24 and 24' described above, and locator system 400 includes hardware that is functionally equivalent to driving circuitry 32, reception circuitry 34 and controller/processor 36 discussed above. (col. 6 line 65 - col. 7 line 8))
a roving instrument (200) adapted to be introduced into a cavity of the subject, the roving instrument including a third sensor (210) compatible with the second field generator (A catheter 200 is inserted in a cavity 100 of a patient 98…a catheter transducer 210 is integrated into tip 202 of catheter 200 (col. 6 lines 57-65))
a control unit (400, 500) configured to perform the following steps when the distal portion of the antenna reference instrument is disposed in the coronary sinus of the heart of the subject: determine first position coordinates of the antenna reference instrument based on a first signal sensed by the first sensor when the first sensor is disposed within the coronary sinus (nonelectromagnetic localization system 500 is an ultrasonic localization system similar to the one described by Smith et al. Transducer 210 is an ultrasonic transmitter and transducers 310 are ultrasonic receivers which preferably all have the same resonance frequency. Reference transducers 310 should not be collinear, so that reference transducers 310 define a plane that, along with the normal to the plane, define an orthogonal secondary coordinate system. Because sensor 410 is rigidly attached to catheter 300, sensor 410 and electromagnetic locator system 400 can be used to determine the position and orientation of the secondary coordinate system relative to the primary coordinate system. Using localization system 500, the distances from transducer 210 to transducers 310 are measured. The location of transducer 210 in the secondary coordinate system is determined by triangulation, and this location is transformed to an equivalent location in the primary coordinate system (col. 7 lines 18-34); Locator system 400 is operative to measure the location and orientation of sensor 410, and so of catheter 300, relative to the external primary orthogonal coordinate system. (col. 7, lines 10-12))
determine second position coordinates of the antenna reference instrument based on a second signal sensed by the first sensor when the first sensor is disposed within the coronary sinus (three superposed but distinguishable electrical potential fields are formed within the body of patient 98. Transducers 210 and 310 are electrodes for measuring the local electrical potentials relative to ground. Alternatively, the electrical potentials of electrodes 310 are measured relative to electrode 210. These potentials vary linearly with the translational position of electrodes 210 and 310 within cavity 100. Given the coefficients of this linear variation, the potential measurements provide a measure of the distances from transducer 210 to transducers 310. In all other respects, the operation of the second preferred embodiment is identical to the operation of the first preferred embodiment: the location of transducer 210 in the secondary coordinate system defined by transducers 310 is found by triangulation, and this location is transformed to an equivalent location in the primary coordinate system. (col. 7 lines 43-58))
measure a difference between the second sensor of the antenna reference instrument and the third sensor of the roving instrument when the distal portion of the antenna reference instrument is located within the living coronary sinus (Using localization system 500, the distances from transducer 210 to transducers 310 are measured. The location of transducer 210 in the secondary coordinate system is determined by triangulation, and this location is transformed to an equivalent location in the primary coordinate system (col. 7 lines 28-34))
and calibrate the measured difference using the determined second position coordinates of the antenna reference instrument to determine position coordinates of the roving instrument (For calibration, the catheter is provided with a calibration transducer, having a fixed spatial relationship to the secondary field transducers, that also interacts with the primary field. Simultaneous measurements of the catheter position with respect to the body, using the primary transducers and the calibration transducer, provides a transformation from secondary coordinates to body coordinates. During the calibration, the body coordinates coincide with the secondary coordinates. Subsequently, field measurements made using the primary transducers provide transformations from body coordinates to primary coordinates, and the two transformations are combined to provide the position and the orientation of the catheter in primary coordinates. (col. 6 lines 17-31)).
Gilboa fails to teach a distal portion of the antenna reference instrument being adapted to be introduced minimally invasively into a living coronary sinus of a heart of a subject and the distal portion of the antenna reference instrument having an adjustable deflection when located within the living coronary sinus.
However, Cammilli teaches an electrocatheter for sequential cardiostimulation, comprising one or more atrial electrodes and one or more ventricular electrodes connectable to a dual chamber pacemaker via respective interface connectors, said electrocatheter being suitably shaped to allow the insertion thereof into the coronary sinus [abst] and the segment 15 carrying the ventricular electrode(s) 16 shall…be very flexible so as to allow for its introduction into the great cardiac vein by following the curve thereof around the atrioventricular sulcus and not obstructing the same vein with its bulk (col. 1 lines 61-64).
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter for placement inside the coronary sinus and further design the catheter to be flexible in order to deflect to the shape of the cardiac vasculature.
Gilboa in view of Cammilli fails to teach identify a reference shift of the antenna reference instrument when a comparison of the first position coordinates to the second position coordinates exceeds a predefined threshold.
However, Hauck teaches Thus, the navigational reference may be coupled to a circuit in order to generate an output signal, which may be monitored for an increase above a threshold indicative of the navigational reference having dislodged from the initial reference location. For example, the velocity of the navigational reference may be monitored, and, if the velocity of the navigational reference exceeds a preset threshold, one may conclude that the navigational reference has dislodged from the initial reference location; if the navigational reference remains stationary, its velocity is nominally zero. Similarly, an acceleration vector could be monitored, and again, any change that is above a threshold (near zero) would be indicative of movement. It should be understood that the threshold may also be implemented as a minimum acceptable value rather than a maximum acceptable value, such that dislodgment may be detected unless the monitored output signal is greater than the minimum acceptable value threshold [0039].
Gilboa and Hauck are considered analogous because both disclose methods of localizing medical instruments in a subject during a procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to predetermine a threshold shift in position, and when the device exceeds that shift to determine that it has moved from its initial location and direct the control unit to perform a calibration in order to relocate the device.
Regarding claim 16, Gilboa fails to teach wherein the antenna reference instrument includes a catheter system designed for placement in and cannulation of the coronary sinus.
However, Cammilli teaches an electrocatheter for sequential cardiostimulation, comprising one or more atrial electrodes and one or more ventricular electrodes connectable to a dual chamber pacemaker via respective interface connectors, said electrocatheter being suitably shaped to allow the insertion thereof into the coronary sinus [abst]
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter for placement inside the coronary sinus rather than a generic cavity in order to specifically perform analysis on the heart.
Regarding claim 17, Gilboa fails to teach wherein the catheter system has a usable length of 65-110 centimeters, a thickness of 5-7 French, and an adjustable deflection of 0-180 degrees, and wherein the catheter system includes 2-20 electrodes for sensing electrocardiograms and an integrated electromagnetic sensor that includes a metallic coil.
However, Cammilli teaches The segment 15 carrying the ventricular electrode(s) 16 shall have a diameter not higher than 5 Fr. (1.7 mm) or 6 Fr. (2 mm), and be very flexible so as to allow for its introduction into the great cardiac vein by following the curve thereof around the atrioventricular sulcus and not obstructing the same vein with its bulk. (col. 1 lines 61-64); The section 12 of the electrocatheter exhibits a preformed curve 13 located at a distance of 15 to 25 mm from the atrial proximal electrode, so that the angle 17 of FIG. 3 will be in the range of 50.degree. to 90.degree., with a preferable, not binding, value of about 60.degree. (col. 2 lines 45-49); two atrial electrodes (col. 2 line 21); and electrodes are located close to the distal end of the catheter to allow the ventricular stimulation and sensing, and wherein the atrial electrodes are suitably spaced from the ventricular ones and disposed upstream thereof to permit the atrial stimulation and sensing. [abst].
Gilboa and Cammilli are considered analogous because both involve the use of catheters that are to be inserted into a cavity of a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design a catheter with the specified dimensions in order to comfortably fit in the coronary sinus.
Gilboa in view of Cammilli fails to teach wherein the catheter system has a usable length of 65-110 centimeters. However, Cammilli teaches the electrocatheter shall have a useful length like that of the usual endocavitary catheters for permanent stimulation: for example (not binding) a length in the range of 58 to 62 cm. (col. 2 lines 58-61). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter or lead system as taught by Gilboa in view of Cammilli to have a usable length of 65-110cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ, see MPEP 2144.05).
Regarding claim 19, Gilboa in view of Cammilli fails to teach wherein the computerized control system is further configured to: with the distal portion of the antenna reference instrument disposed within the living coronary sinus, detect a reference shift of the antenna reference instrument to a new location based on the signal sensed by the first sensor; with the distal portion of the antenna reference instrument disposed within the living coronary sinus, determine third position coordinates of the antenna reference instrument based on a signal from the first field generator sensed by the first sensor at the new location; with the distal portion of the antenna reference instrument disposed within the living coronary sinus, calculate an offset between the first position coordinates and the third position coordinates; with the distal portion of the antenna reference instrument disposed within the living coronary sinus, apply the offset to the calculated position of the medical instrument; and with the distal portion of the antenna reference instrument disposed within the living coronary sinus, apply the offset to recorded position coordinates of the medical instrument.
However, Hauck teaches [0012] The method includes the steps of: securing a navigational reference at an initial reference location within a patient's body; defining the initial reference location as a reference point for a coordinate system for locating positions of points in space; providing a moving electrode within the patient's body; determining a location of the moving electrode and providing location information data for the moving electrode, the location information data comprising position information that defines the location of the moving electrode in the coordinate system that uses the initial reference location as its reference point; monitoring for a dislodgement of the navigational reference from the initial reference location; and generating a signal indicating that the navigational reference has dislodged from the initial reference location; [0031] Generally, three nominally orthogonal electric fields are generated by a series of driven and sensed electric dipoles (e.g., surface electrode pairs 12/14, 18/19, and 16/22) in order to realize catheter navigation in a biological conductor. Alternately, these orthogonal fields can be decomposed and any pairs of surface electrodes can be driven as dipoles to provide effective electrode triangulation; and [0043] Occasionally, however, the navigational reference will reestablish itself in a new, stable position after dislodgement from the initial reference location. If this occurs, it is not necessary to reposition and secure the navigational reference to the initial reference location. Rather, the new, dislodged (or post-dislodgement) location of the navigational reference may be used to define the origin of a new coordinate system. Thus, after determining the post-dislodgement location of the navigational reference, a reference adjustment (e.g., a coordinate transformation) may be calculated that relates the original coordinate system (that is, the coordinate system having an origin at the initial reference location) to the new coordinate system (that is, the coordinate system having an origin at the post-dislodgement location), thereby compensating for the movement of the navigational reference from the initial reference location to the dislodged location (block 210). The location of roving electrode 17 may be measured relative to the new coordinate system, and, by applying the reference adjustment (block 220), the location of roving electrode 17 may be defined relative to the original coordinate system such that all location information data for roving electrode 17 may be expressed relative to the original coordinate system having the initial reference location as its reference point (block 230).
Gilboa and Hauck are considered analogous because both disclose methods of localizing medical instruments in a subject during a procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect movement of said medical instruments in order to determine if they have moved from their original position, and if so to perform a calibration procedure in order to determine the new position the instruments have shifted to.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilboa in view of Cammilli as applied to claim 18 above and further in view of Min (US Patent No 7925343 B1).
Regarding claim 21, Gilboa in view of Cammilli fails to teach wherein the antenna reference instrument includes an implantable cardioverter defibrillator lead.
However, Min teaches FIG. 3 shows an exemplary system in which a communication wire 302 couples the ICD 102 with an exemplary patch 104. If a patch 104 is to be used for defibrillation, then in various implementations, data exchange and/or energy transfer between the ICD 102 and the patch 104 is communicated over the communication wire 302, which may be a thin, flexible, conducting cable to at least set up a shocking circuit. This, however, does not preclude wireless communication between an ICD 102 and a patch 104. Thus, the ICD 102 may have an antenna 303 for wireless communication. (col. 6 lines 31-40).
Gilboa and Min are considered analogous because both involve endoscopic systems including an antenna. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to couple the antenna to an ICD for the purposes of defibrillation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harlev (US Patent No 8137343 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartmann (US Patent No 20100152571 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunter (US Patent No 7599730 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Govari (US Patent No 20070016007 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ben-Haim (US Patent No 6690963 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793